                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

AMOS LOTT SIMMS                                    §
                                                   §
V.                                                 §            CIVIL NO. A-19-CV-820-LY
                                                   §
LORIE DAVIS                                        §

                           REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

TO:     THE HONORABLE LEE YEAKEL
        UNITED STATES DISTRICT JUDGE

        The Magistrate Judge submits this Report and Recommendation to the District Court

pursuant to 28 U.S.C. §636(b) and Rule 1(e) of Appendix C of the Local Court Rules. Before the

Court are Petitioner’s Application for Habeas Corpus Relief under 28 U.S.C. § 2254 (Document 1);

Respondent’s Motion to Dismiss (Document 6); and Petitioner’s response (Document 8). Petitioner,

proceeding pro se, has been granted leave to proceed in forma pauperis.

                                            DISCUSSION

        According to Respondent, the Director has custody of Petitioner pursuant to a judgment and

sentence of the 147th Judicial District Court of Travis County, Texas in cause number D-1-DC-17-

904069. Originally, Petitioner was charged by an amended indictment with possessing a controlled

substance in an amount between 4 grams and 400 grams, with intent to deliver, in cause number D-1-

DC-17-301073. This indictment was dismissed and refiled in D-1-DC-17-904069. The refiled

indictment alleged the same offense and added three paragraphs for enhancement purposes. Pursuant

to a plea bargain agreement, the State agreed to waive Petitioner’s enhancement paragraphs,

Petitioner entered a plea of guilty, and the trial court sentenced Petitioner to five years in prison on

December 13, 2017.
         Petitioner filed a direct appeal. The Third Court of Appeals dismissed the appeal for want

of jurisdiction, because Petitioner waived his right to appeal pursuant to the plea agreement. Simms

v. State, No. 03-18-00575-CR, 2018 WL 4781561 (Tex. App. – Austin Oct. 4, 2018). Petitioner’s

petition for discretionary review was refused. Simms v. State, No. PD-1173-18 (Tex. Crim. App.

Dec. 5, 2018).

        Petitioner attempted to challenge his conviction through a state application for habeas corpus

relief. Petitioner filed his application in cause number D-1-DC-17-301073, which is the case that

had been dismissed. Accordingly, the Texas Court of Criminal Appeals dismissed the application

on July 17, 2019. Petitioner did not file a state application for habeas corpus relief in cause number

D-1-DC-17-904069, the case in which Petitioner was convicted. If Petitioner wishes to challenge

his conviction in a state habeas corpus proceeding, he must file his application in cause number D-1-

DC-17-904069.

                                             ANALYSIS

        A fundamental prerequisite to federal habeas corpus relief under Title 28 U.S.C. §2254 is the

exhaustion of all claims in state court prior to requesting federal collateral relief. Sterling v. Scott,

57 F.3d 451, 453 (5th Cir. 1995), cert. denied, 516 U.S. 1050 (1996). Section 2254(b) provides:

        (1)      An application for a writ of habeas corpus on behalf of a person in
                 custody pursuant to the judgment of a State court shall not be granted
                 unless it appears that:

                 (A)    the applicant has exhausted the remedies available in the
                        courts of the State; or

                 (B)    (i) there is an absence of available State corrective process; or
                        (ii) circumstances exist that render such process ineffective to
                        protect the rights of the applicant.



                                                   2
28 U.S.C. § 2254. This requirement is designed in the interests of comity and federalism to give

state courts the initial opportunity to pass upon and correct errors of federal law in a state prisoner’s

conviction. Picard v. Connor, 404 U.S. 270, 275-76 (1971). The purpose and policy underlying the

exhaustion doctrine is to preserve the role of the state courts in the application and enforcement of

federal law and prevent disruption of state criminal proceedings. Rose v. Lundy, 455 U.S. 509, 518

(1982)(citing Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 490-91 (1973)).

        A petition under 28 U.S.C. § 2254 “must be dismissed if state remedies have not been

exhausted as to any of the federal claims.” Castille v. Peoples, 489 U.S. 346, 349 (1989). The

exhaustion doctrine “requires that the Texas Court of Criminal Appeals be given an opportunity to

review and rule upon the petitioner’s claim before he resorts to the federal courts.” Richardson v.

Procunier, 762 F.2d 429, 431 (5th Cir. 1985). Once a federal claim has been fairly presented to the

Texas Court of Criminal Appeals, either through direct appeal or collateral attack, the exhaustion

requirement is satisfied. See generally, Castille, 489 U.S. at 351. In order to avoid piecemeal

litigation, all grounds raised in a federal application for writ of habeas corpus must first be presented

to the state’s highest criminal court prior to being presented in federal court. Rose, 455 U.S. at 522.

If even one claim is unexhausted, the entire petition must be dismissed for failure to exhaust state

remedies. Id.

        In the present case, Petitioner has not presented his claims to the Texas Court of Criminal

Appeals in a procedurally correct manner. Accordingly, there has been no fair presentation of his

claims to the state court, and thus, the state court has not had the initial opportunity to pass upon and

correct any alleged errors of federal law. Nevertheless, the exhaustion requirement can be excused

when exceptional circumstances exist. Deters v. Collins, 985 F.2d 789 (5th Cir. 1993). However,


                                                   3
Petitioner makes no allegations that any exceptional circumstances are present in this case.

Therefore, the Court finds that Petitioner has failed to exhaust his state court remedies and has failed

to allege any circumstances which would allow the Court to excuse the exhaustion requirement.

                                       RECOMMENDATION

        It is, therefore, recommended that Petitioner’s Application for Writ of Habeas Corpus be

DISMISSED WITHOUT PREJUDICE for failure to exhaust available state court remedies.

                              CERTIFICATE OF APPEALABILITY

        An appeal may not be taken to the court of appeals from a final order in a habeas corpus

proceeding “unless a circuit justice or judge issues a certificate of appealability.” 28 U.S.C.

§ 2253(c) (1)(A). Pursuant to Rule 11 of the Federal Rules Governing § 2254 Cases, the district

court address the certificate of appealability when it enters a final order adverse to the applicant.

        A certificate of appealability may issue only if a petitioner has made a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The Supreme Court fully explained

the requirement associated with a “substantial showing of the denial of a constitutional right” in

Slack v. McDaniel, 529 U.S. 473, 484 (2000). In cases where a court rejects a constitutional claims

on the merits, “the petitioner must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Id. “When a district court denies a

habeas petition on procedural grounds without reaching the petitioner’s underlying constitutional

claim, a COA should issue when the petitioner shows, at least, that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional right and that

jurists of reason would find it debatable whether the district court was correct in its procedural

ruling.” Id.


                                                   4
        In this case, reasonable jurists could not debate the dismissal of the Petitioner’s section 2254

petition on substantive or procedural grounds, nor find that the issues presented are adequate to

deserve encouragement to proceed. Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (citing Slack,

529 U.S. at 484). Accordingly, it is respectfully recommended that the Court shall not issue a

certificate of appealability.

                                            OBJECTIONS

        The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections.

Battles v. United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987).

        A party’s failure to file written objections to the proposed findings and recommendations

contained in this Report within fourteen (14) days after the party is served with a copy of the Report

shall bar that party from de novo review by the district court of the proposed findings and

recommendations in the Report and, except upon grounds of plain error, shall bar the party from

appellate review of unobjected-to proposed factual findings and legal conclusions accepted by the

district court. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 150-153 (1985);

Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415 (5th Cir. 1996)(en banc).

        SIGNED this 9th day of December, 2019.



                                              _____________________________________
                                              ANDREW W. AUSTIN
                                              UNITED STATES MAGISTRATE JUDGE




                                                   5
